288 F.2d 878
110 U.S.App.D.C. 66
James BLAIR, Appellant,v.David E. SLOAN, Administrator of the Estate of Mattie E.Brown, Appellee.
No. 16134.
United States Court of Appeals District of Columbia Circuit.
Argued March 17, 1961.Decided March 23, 1961.

Mr. John J. Dwyer, Washington, D.C., for appellant.
Mr. David E. Sloan, Washington, D.C., appellee, pro se.
Before WILBUR K. MILLER, Chief Judge, and PHILLIPS, Senior United States Circuit Judge for the Tenth Circuit,1 and EDGERTON, Circuit Judge.
PER CURIAM.


1
Alleging he was the common law husband of Mattie E. Brown when she died, and that therefore hs is entitled to be the administrator of her estate, James Blair petitioned the District Court to vacate its order granting letters of administration to David E. Sloan, and to appoint him in Sloan's stead.  Sloan denied that a common law marriage had ever been contracted.


2
On conflicting evidence as to that issue, the District Court concluded there had been no common law marriage and dismissed the petition.  We cannot say the conclusion was clearly erroneous.


3
Affirmed.



1
 Sitting by designation pursuant to Sec. 294(d), Title 28 U.S.C